DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Reopened After Appeal Brief
In view of the appeal brief filed on 9/28/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/BRIAN E GLESSNER/               Supervisory Patent Examiner, Art Unit 3633                                                                                                                                                                                         

Claim Objections
Claim 13 is objected to because at line 5, “the bottom” should be “a bottom”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 13-15 - are rejected under 35 U.S.C. 103 as being unpatentable over Au (2017/0301814) in view of Kruse (9,207,000). 
1.	Au discloses a bearing adapter for a single-axis tracker comprising a main body portion having a cusp (c) and a bearing (b) formed proximate to the cusp and a leg (I-beam) below the cusp going into the ground (Fig. 69).
Au does not disclose a pair of connecting portions angled apart from one another projecting away from the main body portion, wherein the connecting portions are adapted to connect to a pair of angled truss legs to form an A-framed shape foundation structure for a single-axis tracker with an integral bearing, wherein the connecting portions are oriented with respect to the main body so that a line through the center of each connecting portion substantially intersects at the bearing. 
Kruse, Fig. 2, teaches a pair of connecting portions (106, 114) angled apart from one another projecting away from a main body portion (112, 120), wherein the connecting portions are adapted to connect to a pair of angled truss legs (302) to form an A-framed shape foundation structure for a tracker with an integral bearing, wherein the connecting portions are oriented with respect to the main body so that a line through the center of each connecting portion substantially intersects at a bearing, col. 5, lines 46-48, wherein the connecting portions are oriented with respect to the main body so that a line through the center of each connecting portion substantially intersects at the main body (see Fig. 2 showing that the connecting portions are oriented with respect to the main body so that a line through the center of each connecting portion not just substantially intersects at the main body, but intersects at the center of the main body).
(A recitation directed to the manner in which a claimed apparatus is intended to be used (connecting portions “adapted to” connect…) does not distinguish the claimed apparatus from the prior art - if the prior art has the capability to so perform, see MPEP 2114 and Ex parte Masham, 2 USPQ2d 1647 (1987). As such, the legs are not considered to be positively recited structural claim elements),
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute an A-framed shape foundation structure extending into the ground for the Au I-beam extending into the ground so that “an installed solar apparatus support structure…can resist a vertical (compressive) load, uplift (tensile) load and horizontal loads which can support the structures placed atop or on the support structure”, col. 5, lines 14-18, the Au in view of Kruse connecting portions are necessarily oriented with respect to the Au main body so that a line through the center of each connecting portion substantially intersects at the Au bearing in the same way a line through the center of each Kruse connecting portion intersects at the Kruse bearing to resist the vertical and uplift loads.


    PNG
    media_image1.png
    283
    461
    media_image1.png
    Greyscale

Annotated Fig. 12 (Au)
2.	Au in view of Kruse discloses the bearing adapter according to claim 1, Au further teaching the main body portion defines a cardioid-shaped opening (Fig. 2).
3.	Au in view of and Kruse discloses the bearing adapter according to claim 2, Au further teaching the cardioid-shaped opening defines a first plane and the bearing is longitudinally oriented substantially orthogonal to the first plane (Fig. 2).
4.	Au in view of Kruse discloses the bearing adapter according to claim 3, Au further comprising a bearing pin (“pin member”, p) in the bearing, the bearing providing an axis of rotation for a torque tube (Fig. 34) suspended within the cardioid-shaped opening of the bearing adapter. Examiner remarks that the torque tube is considered an intended use claim element, as the term “for” is used. 
13.	Au discloses a bearing adapter for a single-axis tracker having an offset drive (para. 58) assembly comprising a main body and a bearing (b) formed in the main body, and a leg (I-beam) below the cusp going into the ground (Fig. 69).
Au does not disclose a pair of connecting portions projecting away from the main body for joining a pair of angled truss legs forming an A-framed shape foundation structure for a single-axis tracker with an integral bearing, wherein the connecting portions are oriented with respect to the main body so that a line through the center of each connecting portion substantially intersects at the bearing.  
Kruse, Fig. 2, discloses a pair of connecting portions (106, 114) projecting away from a main body (112, 120) for joining a pair of angled truss legs forming an A-framed shape structure for a device with an integral bearing, col. 5, lines 46-48, wherein the connecting portions are oriented with respect to the main body so that a line through the center of each connecting portion substantially intersects at the bearing, Fig. 2.
(A recitation directed to the manner in which a claimed apparatus is intended to be used (connecting portions “adapted to” connect…) does not distinguish the claimed apparatus from the prior art - if the prior art has the capability to so perform, see MPEP 2114 and Ex parte Masham, 2 USPQ2d 1647 (1987)),
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute an A-framed shape foundation structure extending into the ground for the Au I-beam extending into the ground so that “an installed solar apparatus support structure…can resist a vertical (compressive) load, uplift (tensile) load and horizontal loads which can support the structures placed atop or on the support structure”, col. 5, lines 14-18, the Au in view of Kruse connecting portions are necessarily oriented with respect to the Au main body so that a line through the center of each connecting portion substantially intersects at the Au bearing in the same way a line through the center of each Kruse connecting portion intersects at the Kruse bearing to resist the vertical and uplift loads.
14.	Au in view of Kruse discloses the bearing adapter according to claim 13, the Au main body further comprising a cardioid-shaped member with a cusp (c), wherein the bearing is formed proximate to the cusp.
15.	Au in view of Kruse discloses the bearing adapter according to claim 13, Au further comprising a bearing pin (“pin member”, p) in the bearing. 
Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Au in view of Kruse and in further view of either Cisek (10,788,102) or Schimelpfenig (10,320,326). 
Au does not disclose the bearing has a catenoid shape to enable the bearing pin to compensate for bearing misalignment. Cisek discloses a bearing has a catenoid shape to enable a bearing receiving element to compensate for misalignment, col. 10, lines 44-58 and Schimelpfenig discloses a bearing has a catenoid shape (Fig. 7) capable of enabling a bearing receiving element to compensate for misalignment. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Au bearing to have a catenoid shape to enable the bearing pin to compensate for misalignment, col. 10, line 56-57 (Cisek).   
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Au in view of Kruse and in further view of Fadler (7,485,059). 
Au discloses that the main body portion is generally cardioid-shaped, and at para. 146, that the components such as the cardioid-shaped member can be made by a wide variety of different methods, but does not expressly disclose that the main body portion is formed from a pair of matching members joined together with clinch joints. Fadler discloses that it is old in the art to form a load carrying member (two piece stamped pulley) from a pair of matching members (the two stamped pulley halves) joined together with clinch joints (50). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the main body portion to be formed from a pair of matching members joined together with clinch joints for manufacturing cost effectiveness. 
Response to Arguments
Applicant’s arguments with respect to the claim have been considered but are moot to the extent that the new ground of rejection does not rely on at least the Hanes reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (“a two-part leg system”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 In response to applicant's argument (pages 9-10) that there are disadvantages to the Au monopile foundation, such arguments actually support the modification of Au away from a monopile foundation. 
To the extent that the argument that the Hanes legs are not inserted into the ground might apply to Jackson, it is primary reference, Au, that teaches a leg (beam) in the ground. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jones (8,609,977), Fig. 10, teaches a pair of angled truss legs to form an A-framed shape structure with the ground for a single-axis tracker with an integral bearing (the cylindrical bearing above the legs), wherein the legs are oriented with respect to the bearing so that a line through the center of each leg intersects at the bearing, Fig. 10 clearly shows such intersection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J KENNY/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633